         Case 6:20-cv-00282 Document 1 Filed 04/09/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

SENIOR LIVING PROPERTIES, LLC                  §
                                               §
       Plaintiff,                              §
                                               §
vs.                                            §
                                               §   CIVIL ACTION NO. 6:20-cv-282
IRONSHORE SPECIALTY,                           §
INSURANCE COMPANY,                             §
                                               §
       Defendant,                              §

                      DEFENDANT’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §1446(a), Ironshore Specialty Insurance Company

(“Defendant”) files this Notice of Removal, hereby removing this action from the 220th

Judicial District Court of Hamilton County, Texas to the United States District Court for

the Western District of Texas, Waco Division. Removal is based on diversity jurisdiction

because there is complete diversity of citizenship between Plaintiff Senior Living

Properties (“Plaintiff”) and Defendant, and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

                                         I.
                                   INTRODUCTION

       This dispute arises out of an insurance claim filed by Plaintiff for alleged storm

damage to property located at 910 F. Pierson St. Hamilton, Texas 76531. On March 4,

2020, Plaintiff filed its Original Petition (the “Petition”) against Defendant in the 220th

Judicial District Court of Hamilton County, Texas. Defendant was served with a citation

and a copy of the Petition on March 11, 2020 through its registered agent for service of

process. Thus, this Notice of Removal is being filed within thirty (30) days of service of

the Petition on Defendant and is timely filed under 28 U.S.C. §1446(b).
______________________________________________________________________________________
DEFENDANT’S NOTICE OF REMOVAL                                                 PAGE 1
            Case 6:20-cv-00282 Document 1 Filed 04/09/20 Page 2 of 6




                                        II.
                                BASIS FOR REMOVAL

A.     THERE IS COMPLETE DIVERSITY OF CITIZENSHIP.

       As shown below, removal is proper because there is complete diversity between

the parties. See 28 U.S.C. § 1332(a).

       1.       Plaintiff’s Citizenship.

       For diversity jurisdiction purposes, a limited liability company’s citizenship is

determined by the citizenship of each of its members. Harvey v. Grey Wolf Drilling Co.,

542 F.3d 1077, 1080 (5th Cir. 2008). In its Second Amended and Restated Articles of

Organization filed with the Indiana Secretary of State on August 20, 2018, Plaintiff

identified five members, whose citizenship is discussed below:

                1) James Eden is an individual citizen of Wyoming.

                2) Allison Eden is an individual citizen of Wyoming.

                3) Lawrence Bonds is an individual citizen of Florida.

                4) SLP Management, Inc. is a Delaware corporation with its principal

                   place of business in the State of Texas.

                5) SLP Management Holdings, LLC is a Delaware limited liability

                   company. Upon information and belief, its members are citizens of

                   New York, Delaware and Texas.

       For diversity purposes, Plaintiff is a citizen of Wyoming, Florida, Delaware,

Texas, and New York.




______________________________________________________________________________________
DEFENDANT’S NOTICE OF REMOVAL                                                 PAGE 2
            Case 6:20-cv-00282 Document 1 Filed 04/09/20 Page 3 of 6




       2.       Defendant’s Citizenship.

       Defendant is a corporation organized under the laws of the State Arizona, with its

principal place of business in the State of Massachusetts. For diversity purposes,

Ironshore is a citizen of both Arizona and Massachusetts.

B.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.

       Generally, the amount in controversy for purposes of establishing federal

jurisdiction should be determined by the plaintiff’s complaint. De Aguilar v. Boeing Co.,

47 F.3d 1404, 1411-12 (5th Cir. 1995). Here, it is apparent from the face of the Petition

that Plaintiff’s claims exceed $75,000.00 because Plaintiff specifically pleads that it seeks

monetary relief in excess of $200,000.00 but less than $1,000,000.00. See Petition at ¶60.

Thus, the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

                                      III.
                              CONSENT TO REMOVAL

       Defendant is the only defendant named and served with Plaintiff’s Petition. Thus,

no additional consent is needed for removal.

                                           IV.
                                         VENUE

       Venue for removal is proper in this district and division under 28 U.S.C. §

1441(a) because this district and division embrace the Texas State District Courts of

Hamilton County, Texas, the forum in which the removed action was previously pending.




______________________________________________________________________________________
DEFENDANT’S NOTICE OF REMOVAL                                                 PAGE 3
           Case 6:20-cv-00282 Document 1 Filed 04/09/20 Page 4 of 6




                                   V.
                COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       Filed concurrently with this Notice of Removal is a completed civil cover sheet,

supplemental civil case cover sheet, and a signed Certificate of Interested Persons

Additionally, the following exhibits are attached:

            •    Exhibit A: Index of all documents filed in the state court action;

            •    Exhibit B: Hamilton County Event Listing Sheet, and;

            •    Exhibits C-1 through C-2: A copy of each pleading filed in the state
                 court action.

       Pursuant to Section 28 U.S.C. §1446(d), Defendant will provide written notice of

the filing of this Notice of Removal to all adverse parties promptly after the filing of

same and will file a true and correct copy of this Notice of Removal with the Court Clerk

of the 220th Judicial District Court of Hamilton County, Texas, promptly after the filing

of same.

                                         V.
                                 REQUEST FOR RELIEF

       Based on the foregoing, Defendant Ironshore Specialty Insurance Company

respectfully requests that the above-styled action now pending in the 220th Judicial

District Court of Hamilton County, Texas be removed to the United States District Court

for the Western District of Texas, Waco Division. Defendant further requests all such

other and further relief to which they are justly entitled.

                                               Respectfully submitted,

                                                /s/ Colin Batchelor
                                               MARK D. TILLMAN
                                               State Bar No. 00794742
                                               COLIN BATCHELOR
                                               State Bar No. 24043545
                                               TILLMAN BATCHELOR LLP
______________________________________________________________________________________
DEFENDANT’S NOTICE OF REMOVAL                                                 PAGE 4
         Case 6:20-cv-00282 Document 1 Filed 04/09/20 Page 5 of 6




                                          5605 N. MacArthur Blvd., Suite 560
                                          Irving, Texas 75038
                                          Telephone: (214) 492-5720
                                          Facsimile: (214) 492-5721
                                          mark.tillman@tb-llp.com
                                          colin.batchelor@tb-llp.com

                                          ATTORNEYS FOR DEFENDANT
                                          IRONSHORE SPECIALTY INSURANCE
                                          COMPANY




______________________________________________________________________________________
DEFENDANT’S NOTICE OF REMOVAL                                                 PAGE 5
         Case 6:20-cv-00282 Document 1 Filed 04/09/20 Page 6 of 6




                           CERTIFICATE OF SERVICE

       In accordance with the FEDERAL RULES OF CIVIL PROCEDURE, on April 9, 2020 a
true and correct copy of the above and foregoing instrument was served via facsimile or
electronic service upon:

ATTORNEYS FOR PLAINTIFF
Heather Hall Melaas
State Bar No. 24089909
James M. McClenny
Texas Bar No. 24091857
J. Zach Moseley
Texas Bar No. 24092863
MCCLENNY MOSELEY & ASSOCIATES, PLLC
516 Heights Blvd.
Houston, Texas 77007
Facsimile : (713) 322-5953
heather@mma-pllc.com
James@mma-pllc.com
zach@mma-pllc.com




                                           /s/ Colin Batchelor
                                           MARK D. TILLMAN




______________________________________________________________________________________
DEFENDANT’S NOTICE OF REMOVAL                                                 PAGE 6
